UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-50529 CHEVIOT FINANCIAL CORP. (Exact name of registrant as specified in its charter) Federal 56-2423720 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 3723 Glenmore Avenue, Cincinnati, Ohio45211 (Address of principal executive office) Registrant’stelephone number, including area code: (513) 661-0457 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one.) Large accelerated filer o Accelerated filer o Non-accelerated filer o Small business issuer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of May 12, 2011, the latest practicable date, 8,864,908 shares of the registrant’s common stock, $.01 par value, were issued and outstanding. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNoo Page 1 of 46 INDEX Page PART I - FINANCIAL INFORMATION Consolidated Statements of Financial Condition 3 Consolidated Statements of Earnings 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 8 Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Quantitative and Qualitative Disclosures about Market Risk 40 Controls and Procedures 40 PART II - OTHER INFORMATION 41 SIGNATURES 42 2 Cheviot Financial Corp. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except share data) ASSETS March 31, December 31, (Unaudited) Cash and due from banks $ $ Federal funds sold Interest-earning deposits in other financial institutions Cash and cash equivalents Investment securities available for sale – at fair value Mortgage-backed securities available for sale - at fair value Mortgage-backed securities held to maturity - at cost, approximate market value of $5,128 and $4,916 at March 31, 2011 and December 31, 2010, respectively Loans receivable - net Loans held for sale - at lower of cost or market Real estate acquired through foreclosure - net Office premises and equipment - at depreciated cost Federal Home Loan Bank stock - at cost Accrued interest receivable on loans Accrued interest receivable on mortgage-backed securities 37 23 Accrued interest receivable on investments and interest-earning deposits Goodwill - Core deposit intangible - Prepaid expenses and other assets Bank-owned life insurance Prepaid federal income taxes Deferred federal income taxes - Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits $ $ Advances from the Federal Home Loan Bank Other borrowings - Advances by borrowers for taxes and insurance Accrued interest payable 99 Accounts payable and other liabilities Deferred federal income taxes - 4 Total liabilities Commitments and contingencies Shareholders’ equity Preferred stock - authorized 5,000,000 shares, $.01 par value; none issued Common stock - authorized 30,000,000 shares, $.01 par value; 9,918,751 shares issued at March 31, 2011 and December 31, 2010 99 99 Additional paid-in capital Shares acquired by stock benefit plans (1,302 ) (1,302 ) Treasury stock - at cost, 1,053,843 shares at March 31, 2011 and December 31, 2010 (12,859 ) (12,860 ) Retained earnings - restricted Accumulated comprehensive loss, unrealized losses on securities available for sale, net of related tax benefits (851 ) (1,051 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 Cheviot Financial Corp. CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED) For the three months ended March 31, 2011 and 2010 (In thousands, except per share data) Interest income Loans $ $ Mortgage-backed securities 50 86 Investment securities Interest-earning deposits and other 50 40 Total interest income Interest expense Deposits Borrowings Total interest expense Net interest income Provision for losses on loans 40 Net interest income after provision for losses on loans Other income Rental 20 16 Loss on sale of real estate acquired through foreclosure ) - Gain on sale of loans 46 36 Earnings on bank-owned life insurance 39 35 Other operating 95 Total other income General, administrative and other expense Employee compensation and benefits Occupancy and equipment Property, payroll and other taxes Data processing 79 61 Legal and professional Advertising 77 50 FDIC expense 71 Other operating Total general, administrative and other expense Earnings before federal income taxes Federal income taxes Current Deferred ) ) Total federal income taxes - NET EARNINGS $ $ EARNINGS PER SHARE Basic $ $ Diluted $ $ Dividends declared per share $ $ See accompanying notes to consolidated financial statements. 4 Cheviot Financial Corp. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) For the three months ended March 31, 2011 and 2010 (In thousands) Net earnings for the period $ $ Other comprehensive income, net of related tax expense: Unrealized holding gains on securities during the period, net of tax expense of $103 and $86 for the periods ended March 31, 2011 and 2010, respectively Comprehensive income $ $ Accumulated comprehensive loss $ ) $ ) See accompanying notes to consolidated financial statements. 5 Cheviot Financial Corp. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the three months ended March 31, 2011 and 2010 (In thousands) Cash flows from operating activities: Net earnings for the period $ $ Adjustments to reconcile net earnings to net cash (used in) provided by operating activities: Amortization of premiums and discounts on investment and mortgage-backed securities, net 5 10 Depreciation 69 80 Amortization of deferred loan origination costs (fees) - net 55 (3 ) Proceeds from sale of loans in the secondary market Loans originated for sale in the secondary market (5,925 ) (2,720 ) Gain on sale of loans (46 ) (36 ) Amortization of expense related to stock benefit plans (8 ) (11 ) Provision for losses on loans 40 Federal Home Loan Bank stock dividends - (6 ) Loss on real estate acquired through foreclosure 12 - Impairment on real estate acquired through foreclosure - 81 Net increase in cash surrender value of bank-owned life insurance, net of acquisition (39 ) (34 ) Increase (decrease) in cash, net of acquisition, due to changes in: Accrued interest receivable on loans (142 ) (1 ) Accrued interest receivable on mortgage-backed securities 11 3 Accrued interest receivable on investments and interest-earning deposits 57 (95 ) Prepaid expenses and other assets (151 ) (268 ) Accrued interest payable (660 ) 3 Accounts payable and other liabilities (828 ) 65 Federal income taxes Current Deferred (166 ) (35 ) Net cash flows provided by operating activities Cash flows provided by (used in) investing activities: Principal repayments on loans Loan disbursements (8,038 ) (5,697 ) Purchase of investment securities – available for sale - (32,196 ) Proceeds from maturity of investment securities – available for sale Principal repayments on mortgage-backed securities – available for sale Principal repayments on mortgage-backed securities – held to maturity Proceeds from the sale of real estate acquired through foreclosure - Purchase of office premises and equipment (102 ) - Cash paid for acquisition, net of cash received (4,200 ) - Net cash flows provided by (used in) investing activities (12,468 ) Cash flows provided by (used in) financing activities: Net increase in deposits, net of acquisition Proceeds from Federal Home Loan Bank advances Repayments on Federal Home Loan Bank advances (14,519 ) (5,451 ) Advances by borrowers for taxes and insurance, net of acquisition (515 ) (493 ) Stock option expense, net 5 62 Dividends paid on common stock (408 ) (374 ) Net cash flows provided by (used in) financing activities (2,764 ) Net increase (decrease) in cash and cash equivalents (5,139 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to consolidated financial statements. 6 Cheviot Financial Corp. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (CONTINUED) For the three months ended March 31, 2011 and 2010 (In thousands) Supplemental disclosure of cash flow information: Cash paid during the period for: Federal income taxes $ $
